Citation Nr: 0823394	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-03 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Validity of overpayment of nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1969 to 
February 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

In his December 2004 notice of disagreement, the veteran 
raised the issue of entitlement to waiver of overpayment.  
This issue is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran was rated permanently and totally disabled 
for VA nonservice-connected pension purposes, effective 
August 1, 1996.

2.  The veteran divorced C.S. in January 2000, married K.S. 
in February 2000, divorced K.S. in August 2002, and married 
T.S. in September 2004.

3.  An arrest warrant was issued for the veteran on July [redacted], 
2003 and the veteran was arrested on September [redacted], 2003.  From 
October [redacted], 2003 until August [redacted], 2004, the veteran was 
incarcerated for a felony conviction.

5.  VA was notified of the veteran's release from 
incarceration on January [redacted], 2006.  


CONCLUSION OF LAW

An overpayment in VA nonservice-connected pension benefits 
was properly created.  38 U.S.C.A. § 1505 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.660, 3.665, 3.666 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VCAA provisions 
are not applicable to overpayment claims found in 38 U.S.C.A. 
§ 5300, because Chapter 53 contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also Lueras v. Principi, 18 Vet. App. 435, 438-39 
(2004) (noting that VCAA provisions are inapplicable to 
waiver of indebtedness claims); Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc) (finding that VCAA provisions 
are inapplicable to CUE claims).  Accordingly, VCAA 
provisions are not applicable to this case.

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he is not entitled.  38 C.F.R. § 1.962 (2007).  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension benefits.  
38 C.F.R. § 1.956(a) (2007); see also 38 C.F.R. § 3.660(a)(3) 
(noting that overpayment due to retroactive discontinuance of 
pension benefits is subject to recovery unless waived).

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2007).  A veteran 
receiving compensation must notify the VA of all 
circumstances which will affect his entitlement to receive, 
or the rate of, the benefit being paid.  38 C.F.R. § 
3.660(a)(1).  Such circumstances include any change in 
marital status and income information.  38 C.F.R. § 3.660(a).  
Additionally, pension benefits are not awarded during any 
period where the veteran is a fugitive felon.  38 C.F.R. 
§ 3.666(e).  Moreover, pension benefits may not be paid past 
the 61st day of incarceration for a felony.  38 U.S.C.A. 
§ 1505(a); 38 C.F.R. § 3.666.  Pension benefits are resumed 
on the date of release if notice is received within 1 year of 
that date, otherwise benefits are resumed on the date of 
receipt of notice of release from incarceration.  38 C.F.R. 
§ 3.666(c).  

Here, the veteran disputes the amount of his overpayment, to 
specifically include the effective date of resumption of his 
benefits after release from incarceration.  

In January 1997, the veteran was granted nonservice-connected 
disability pension, effective August 1, 1996.  In a January 
1997 notice letter, the veteran was informed that his pension 
rate depended on his income and the number of his dependents, 
and that his current benefits were based on his wife, C.S., 
and daughter.  He was also informed that he must inform VA 
immediately upon any change in dependents.  

In April 2000, the veteran notified VA that he divorced C.S. 
in January 2000 and married K.S. in February 2000.  In May, 
August, and October 2000 letters, VA notified the veteran 
that C.S. was to be removed from his pension benefits award, 
effective February 1, 2000.  VA also notified the veteran 
that K.S.'s income information was required to continue the 
payment of his pension benefits.  In the October 2000 letter, 
VA informed the veteran that his benefits would be terminated 
effective February 2000 if he did not submit information 
regarding K.S.'s income.  VA notified the veteran that it 
would not terminate the benefits until January 2001, to 
provide him time to comply with the request.  VA also 
informed the veteran of the possibility of overpayment.  

In a July 2004 letter, VA informed the veteran that it 
proposed to stop pension benefits payments effective March 1, 
2000 because he had not provided VA with any of K.S.'s income 
information.  VA notified the veteran that this retroactive 
termination would create an overpayment.  In July 2004, VA 
received notice that a warrant had been issued for the 
veteran's arrest on July [redacted], 2003 and that he had not been 
arrested until September [redacted], 2003.  In an October 2004 letter, 
VA notified the veteran that his pension benefit payments 
were terminated effective March 1, 2000, thus creating an 
overpayment.  In a November 2004 letter, VA notified the 
veteran that the overpayment was in the amount of $24,533.  
The letter notified the veteran that he had the right to 
dispute the amount and creation of the debt and the right to 
request a waiver of overpayment.  

In a November 2004 letter, the veteran notified VA that he 
had divorced K.S. in August 2002 and married T.S. in 
September 2004.  He also stated that he had been examined at 
a VA hospital in October 2004.  He included a divorce 
judgment that indicated he and K.S. began living apart on 
January 1, 2001.  In December 2004, the veteran filed a 
notice of disagreement regarding the overpayment, stating 
that he divorced K.S. on August [redacted], 2002.  On January [redacted], 
2006, VA received notice from the North Carolina Department 
of Corrections that the veteran had been incarcerated for a 
felony from October [redacted], 2003 to August [redacted], 2004.  In a January 
2006 statement of the case and notice letter, VA notified the 
veteran that the amount of the overpayment had been reduced 
because his pension benefits were restored effective January 
1, 2001, the date that he and K.S. began living apart.  But 
VA also notified the veteran that 1) his pension benefit 
payments were to be withheld from July [redacted], 2003 to September 
[redacted], 2003 due to his fugitive felon status, 2) his pension was 
terminated effective November [redacted], 2003 the 61st day of his 
incarceration, and 3) his pension benefits payments were 
reinstated effective January [redacted], 2006, the date VA received 
notice of the veteran's release from incarceration.  

At the November 2006 Board hearing, the veteran testified 
that in September 2004 he went in person to the RO to apply 
for restored pension benefits and that his benefit payments 
should be restored effective that date.  The veteran's wife, 
T.S., testified that she accompanied the veteran to the RO in 
September 2004.  In a February 2008 supplemental statement of 
the case, the RO determined that VA had not received notice 
of the veteran's release until January 2006, because a 
November 2004 letter from the veteran did not provide notice 
that the veteran had been released from incarceration.  The 
RO recalculated the amount of the veteran's overpayment as 
$13,292.76, which included partially restored pension benefit 
payments due to his divorce from K.S. and his marriage to 
T.S., but also included withheld payments during his period 
of fugitive felon status, terminated payments during his 
incarceration, and resumed payments upon notice of his 
release from incarceration.  

The evidence of record demonstrates that the veteran's 
overpayment was validly created.  First, the evidence of 
record shows that VA provided the veteran with proper notice.  
38 U.S.C.A. § 5302 (2007).  Second, the evidence demonstrates 
that the veteran's pension benefits were properly terminated 
as of March 2000, the month after his divorce from C.S. and 
marriage to K.S. because he did not provide income 
information for K.S.  38 C.F.R. § 3.660.  Additionally, the 
evidence demonstrates that VA properly reinstated the 
veteran's pension benefits as of January 2001, when he and 
K.S. began living apart.  38 C.F.R. § 3.660.  Moreover, the 
evidence shows that the veteran's pension benefits were 
properly withheld during the time he had an outstanding 
warrant, because he was a fugitive felon.  38 C.F.R. § 3.666.  
Last, the evidence demonstrates that the veteran's pension 
benefits were properly stopped on the veteran's 61st day of 
incarceration, November 30, 2003.  38 C.F.R. § 3.666.  
Accordingly, the remaining issue is whether VA resumed the 
veteran's pension benefits on the proper date.  

As noted above, the effective date for a resumption of 
pension benefits is the date of release from incarceration if 
notice is received within 1 year of that date, otherwise the 
proper date is the date of receipt of notice of release from 
incarceration.  38 C.F.R. § 3.666(c).  Here, both the veteran 
and this wife assert that he visited the RO in September 2004 
to claim reinstatement to his pension benefit payments.  But 
the claims file does not show evidence of any such visit and 
in the absence of clear evidence to the contrary, it is 
presumed that RO officials have properly discharged their 
official duties.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (noting that the regularity of RO employees must be 
presumed without any evidence to the contrary).  Although the 
veteran and his wife testified to the contrary, no such 
argument was made until the Board hearing in November 2006.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, or inconsistent statements), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Additionally, the 
veteran has asserted that his November 2004 letter to the RO 
provided notice of his release from incarceration.  But in 
November 2004, the RO did not yet have notice that the 
veteran had been incarcerated and thus such a letter could 
not have provided notice of release from incarceration.  VA 
was therefore not notified of the veteran's release from 
incarceration until January [redacted], 2006, more than one year after 
the date of his actual release in August 2004.  Accordingly, 
the proper date of resumption of payment of pension benefits 
is January [redacted], 2006.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The overpayment of nonservice-connected pension benefits was 
properly created.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


